         Case 1:99-cv-10349-LAP Document 14 Filed 03/19/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARC ATTAR,

                      Petitioner,
                                              No. 99-CV-10349 (LAP)
-against-
                                                       ORDER
DAN GLASS, et al.,

                      Respondents.

LORETTA A. PRESKA, Senior United States District Judge:

     The Court is in receipt of judgment creditor Alan Attar’s

letter, dated March 16, 2021, requesting that the judgment in

this matter be amended to include one of the named Defendants

who was inadvertently omitted.        (See dkt. no. 13.)       Within

thirty days, the Defendants shall show cause as to why the

requested change should not be made.         Mr. Attar is directed to

attempt to serve the Defendants--who the Court has already found

to be in default--with this order at their last known addresses.

The Clerk of the Court shall mail a copy of this order to Mr.

Attar.

SO ORDERED.

Dated:       March 19, 2021
             New York, New York


                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
